Citation Nr: 1735364	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent for anxiety, including social phobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to February 2010.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Waco, Texas.

The appellant was afforded a Travel Board hearing in October 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida. The transcript is of record.

This matter was previously before the Board in December 2015, at which time it was remanded for additional development.  In December 2015 Board remand, the Board also remanded claims of service connection for tinnitus and a left knee disability.  As those claims were granted in a June 2016 rating decision, they are no longer on appeal before the Board.

Also in the June 2016 rating decision, the Veteran's rating for his right knee disorder was increased to 10 percent.  However, as this grant does not represent a total grant of benefits sought, the Veteran's claim for an increased rating remains pending before the Board. AB v. Brown, 6 Vet. App. 35 (1993).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome knee is not manifest by flexion limited to 45 degrees or less, extension limited to 10 degrees or more, instability, subluxation or ankylosis of the knee joint or other impairment of the tibia or fibula.  There is noncompensable limitation of right knee motion, with pain.

2.  With resolution of the doubt in favor of the Veteran, his anxiety and social phobia disorder resulted in his depressed mood, anxiety, and chronic sleep impairment, and those symptoms interfered with his work and social life with reduced productivity and effectiveness; the evidence does not show speech impairment, memory impairment, impaired judgment, nor impaired abstract thinking during this period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5299-5261 (2016).

2.  The criteria for a disability rating of 30 percent but no higher for service-connected social phobia and anxiety have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.130, Diagnostic Code 9403 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining the current severity of his disorders, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the symptoms noted. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with. During the October 2015 Board hearing, the Veterans Law Judge took necessary measures to identify the issue presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claim. 38 C.F.R. § 3.103 (c)(2) (2016).

The instant appeal has been previously remanded in December 2015 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder. 38 U.S.C.A. § 1155. The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right knee disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disability rating for slight impairment, 20 percent rating for a moderate impairment, and 30 percent rating for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 and 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2016). 

As noted above, the Veteran's right knee disability has been evaluated as 10 percent disabling throughout the appeal period.  Having reviewed the evidence of record, the Board finds that an increased initial evaluation is not warranted at any stage during the appeal based on instability, limitation of motion, or impairment of the tibia or fibula, nor is a separate evaluation warranted based on other impairment of the right knee joint.  

The Veteran underwent a VA general medical examination in March 2011.  A reflex examination and motor examination of his right knee showed normal findings. 

In a March 2011 VA joints examination, the Veteran reported having pain in early 2010 in both knees.  A physical examination showed the Veteran had full range of motion with repetition of ranges of motion not resulting in increased pain, fatigue, weakness, lack of endurance, or incoordination.  His knee showed no instability and Lachman's and McMurray's tests were negative.  There was also no effusion, crepitus, inflammation, or edema noted and the Veteran's gait was normal.  The examiner diagnosed right knee patellofemoral syndrome as a result of service.  An x-ray of the right knee was normal. 

A March 2013 treatment record showed knee pain with no swelling.  The Veteran used braces and reported difficulty climbing stairs.  

The Veteran appeared at a Board hearing in October 2015.  Regarding his right knee disorder, the Veteran testified that he experiences pain, popping, and swelling.  He has difficulty getting up and down and bending.  He also reported flare-ups once per week. 

The Veteran was afforded a VA examination in April 2016.  He reported symptoms of soreness on bending and squatting.  He denied flare-ups.  Range of motion testing of the right knee was normal, from 0 to 140 degrees.  There was no pain noted on examination, no objective evidence of localized tenderness or pain, and no crepitus.  The Veteran was able to perform repetitive use testing with no additional functional loss and no limit on functional ability. Muscle strength testing was normal and there was no evidence of joint instability.  The examiner also found no recurrent patellar dislocation, shin splits, stress fractures, other tibial or fibular impairment, or meniscus conditions.  Imaging studies showed no arthritis.  The examiner opined that the Veteran had patellofemoral syndrome of the right knee, subclinical, with no functional impairment.

A June 2016 rating decision increased the Veteran's rating for his right knee to 10 percent for the entire period on appeal, based on his complaints of pain on motion.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating.  Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point during the appeal period.  The Board acknowledges the Veteran's subjective complaints of pain and swelling.  However, objective testing found no evidence of instability or subluxation of the right knee joint; therefore, a separate evaluation under Diagnostic Code 5257 is not warranted.

The Board acknowledges the Veteran's complaints of pain. However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right knee to a compensable level and, as such, does not serve as a basis for an evaluation in excess of 10 percent at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected right knee disability based on limitation of motion at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a preponderance of the evidence is against an increased evaluation at any point during the appeal period this rule does not apply and the claim must be denied.


Social phobia disorder

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission. The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (2016). 

Diagnostic Code 9403 governs ratings for social phobia. A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.

A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health. GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.

In a March 2011 general medical examination, the examiner noted that the Veteran had a normal affect, normal mood, normal judgment, no obsessive behavior or hallucinations/delusions, and normal comprehension of commands.

The Veteran was also afforded a VA mental disorders examination in March 2011.  The examiner diagnosed social phobia and assigned a GAF score of 65.  A mental status examination showed no impairment of thought process, communication, or speech, no delusions or hallucinations, no suicidal or homicidal thoughts, and no obsessive or ritualistic behavior.  The Veteran had normal hygiene, was fully oriented, made appropriate eye contact, and was cooperative.  His memory was intact.  The Veteran denied panic attacks and depression but noted that he experiences anxiety at a level 2 out of 10 on a regular basis.  His anxiety increases in social situations or at a job interview.   The examiner concluded that the Veteran's symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In March 2012, the Veteran reported feeling anxious and irritable.  It was recommended that he begin treating with a low-dose SSRI.  A May 2012 record showed the Veteran complained of lots of anxiety and had to force himself to attend social events due to nervousness.  The Veteran complained of anxiety and cyclical depression in July 2012.  An August 2012 treatment record showed the Veteran had recently failed a class and it triggered pessimistic thinking and uncontrollable crying.   

In March 2013, treatment records show the Veteran did not appear to be deeply depressed, psychotic, suicidal, assaultive, or out of emotional control.  His judgment and insight were within normal limits, he was fully oriented with memory intact and appropriate affect.  No mood disorder was noted.  A May 2013 treatment record showed the Veteran's anxiety was significantly diminished and he had no issues with depression.  He reported days where he continued to feel anxious but was able to work in spite of his anxiety and felt it was not significantly impacting his quality of life.  The Veteran stopped his anxiety medication.  

At the October 2015 Board hearing, the Veteran testified that he takes medication to treat his social anxiety.  Regarding symptoms, he had panic attacks in social situations and therefore limits his interactions.  He also stated that he had suicidal ideations, unprovoked irritability, and difficulty adapting to stressful situations.   The Veteran reported obsessive habits, including showering multiple times per day, and difficulty with his relationships, including his marriage due to lack of trust and apprehension.  

A February 2016 private treatment record indicated that the Veteran was taking Zoloft for generalized anxiety disorder.  A review of systems indicated "no depression, insomnia, or loss of interest and anxiety."

The Veteran was afforded a VA mental disorders examination in March 2016.  The examiner noted diagnoses of unspecified personality disorder with strong OCPD and depressive traits and generalized anxiety disorder.  The examiner opined that the symptoms of these disorders overlap.  

The Veteran's symptoms were depressed mood, anxiety, suspiciousness, and poor sleep.  The Veteran reported feeling anxious and worrying excessively.  He also avoided being around large groups or events, but was able to be with small groups of people.  He has panic attacks one to two times per month, complained of memory problems, and reported showering four to five times per day.  The Veteran denied current suicidal ideation but endorsed it in the past, but with no attempts.  The results of his mental status examination were otherwise normal.  The examiner's behavioral observations showed the Veteran was prompt, appropriately dressed, with good hygiene.  He was alert and fully oriented, cooperative and responsive, with appropriate eye contact.  The Veteran reported his mood as "pretty good" and his affect was mood congruent.  Speech, thought content, and process were normal.  

The examiner concluded that the Veteran's disorders cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran submitted a letter to the Board in March 2017.  He stated that he had struggled with social anxiety since he was discharged from service.  Specifically, this anxiety has affected his ability to meet people and develop friendships and he and his wife filed for divorce in November 2016.  He has become increasingly isolated from his family, other than his son, and pushes people away.  Regarding his career, he feels that he is lucky that his position does not require him to interact with many others but during training sessions in groups of people, he experiences panic attacks.  The Veteran also stated that his anxiety prevented him from being able to effectively undergo an interview for a promotion.  Finally, the Veteran reported that his has deep depressing moods during which, he isolates at home, and is unable to sleep a normal eight hours at night.  

The Board finds that with resolution of the doubt in favor of the Veteran, his symptomatology more nearly approximates the 30 percent criteria for the entire period on appeal.  Although the record shows that the intensity of his anxiety is variable, the Veteran has testified that his anxiety, social isolation, and panic attacks have interfered with his work and social life with reduced productivity and effectiveness.  Specifically, the Veteran testified that his social anxiety contributed to the dissolution of his marriage and affects his job performance when obligated to be around groups of people.  The Veteran has also endorsed sleep impairment.  

Therefore, after carefully reviewing the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for the 30 percent evaluation for social phobia have been met.  

However, the Veteran's symptomatology does not meet the criteria for the 50 percent disabling.  Although the Veteran exhibited difficulty in establishing and maintaining effective work and social relationships, the evidence does not show speech impairment, memory impairment, impaired judgment, or impaired abstract thinking.  The Board acknowledges that the Veteran stated that he had suicidal thoughts; however, the totality of the evidence shows symptoms more consistent with the 30 percent rating.  Therefore, a 50 percent rating for social phobia and anxiety is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9403 (2016).


ORDER

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.  

Entitlement to an initial 30 percent rating, but no higher, for social phobia and anxiety is granted, subject to the law and regulations governing the award of monetary benefits. 


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


